DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 2 - 3 of claim 1 recite, in part, “monitoring sequence of events” which appears to contain a grammatical error and/or a minor informality The Examiner suggests amending the claim to --monitoring a sequence of events-- or --monitoring sequences of events-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 1 of claim 19 recites, in part, “monitoring sequence of events” which appears to contain a grammatical error and/or a minor informality The Examiner suggests amending the claim to --monitoring a sequence of events-- or --monitoring sequences of events-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 1 of claim 20 recites, in part, “monitoring sequence of events” which appears to contain a grammatical error and/or a minor informality The Examiner suggests amending the claim to --monitoring a sequence of events-- or --monitoring sequences of events-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) are directed towards a process (i.e. a series of steps) for monitoring a sequence of events at a construction site. The claim(s) recite(s) analyzing image data to determine whether a first event occurred prior in a construction site to a first point in time and determining whether a second event occurred in the construction site prior to the first point in time, which are acts of analyzing and/or evaluating information that can be practically performed in the human mind, i.e. mental processes and/or methods of organizing human activity. In addition, the claimed steps of obtaining a first image, analyzing the first image, determining whether a second event occurred and providing a notification in response to a determination that a first event occurred while the second event did not occur prior to a first point in time, are an abstract idea similar to the concepts that have been identified as abstract by the courts, such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group). 
The limitation of analyzing the first image to determine whether a first event occurred in the construction site prior to the first point in time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, see claim 19. That is, other than reciting “at least one processor configured to:”, see claim 19, nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of the claims encompasses interpretations wherein a user observes and analyzes the first image in their mind to determine whether a first event occurred prior to the first point in time. Similarly, the limitation of determining whether a second event occurred in the construction site prior to the first point in time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, see claim 19. For example, “determining” in the context of the claims encompasses interpretations wherein a user thinks about and/or racks their memory to decide whether a second event occurred prior to the first point in time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements of: computer implementable instructions for carrying out a method and at least one processor. The generic computer components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the generic computer components. Furthermore, the claims as a whole merely describe how to generally “apply” the concept of monitoring a sequence of events in a construction site in a computer environment. Simply implement the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of computer implementable instructions for carrying out a method, using an image sensor to obtain a first image, providing a first notification and using at least one processor to carry out the process do not add a meaningful limitation to the abstract idea because they merely perform insignificant extrasolution activity, mere data gathering, and output of certain results of the collection and analysis. Furthermore, as discussed above with respect to integration of the abstract idea into a practical application, the additional generic computer components amount to no more than mere instructions to apply the exception using the generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. In addition, with regards to dependent claims 2 - 18, the Examiner asserts that the claims are also directed to the abstract idea of monitoring a sequence of events at a construction site and merely further limit the abstract idea claimed in independent claim 1, for example by limiting the first and second events to specific events and/or reciting rules for determining whether a first and/or second event occurred. However, the Examiner asserts that a more detailed abstract idea remains an abstract idea and that none of the limitations of the dependent claims considered as an ordered combination provide eligibility because taken as a whole the claims merely instruct the practitioner to apply the abstract idea using generic computer components. The claims are not eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 5, 6 and 18 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatt et al. U.S. Publication No. 2020/0167715 A1.

-	The Examiner notes, with regards to claims 1 - 18, that claims 1 - 18 do not positively recite an interrelationship between the computer implementable instructions and an intended computer system for executing the computer implementable instructions and absent such a positively recited interrelationship the broadest reasonable interpretation of the limitations that the computer implementable instructions are intended to perform encompasses interpretations wherein those limitations are non-functional because the claims do not limit the computer implementable instructions to an embodiment wherein the computer implementable instructions are executed by an intended computer system in order to perform its recited limitations. The Examiner asserts that non-functional limitations are not given patentable weight, see at least MPEP § 2111.05. Therefore, the Examiner suggests amending the claim(s) to positively recite a functional relationship between the computer implementable instructions and an intended computer system for executing the computer implementable instructions in order to give patentable weight to the limitations that the computer implementable instructions are configured to perform. However, in order to expedite prosecution, the Examiner will examine the claim(s) as if each and every limitation has patentable weight. Appropriate correction is required.

-	With regards to claims 1, 19 and 20, Bhatt et al. disclose a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method (Bhatt et al., Fig. 8, Pg. 1 ¶ 0007, Pg. 3 ¶ 0041 - 0043, Pg. 4 ¶ 0054 - Pg. 5 ¶ 0058) for monitoring sequence of events in construction sites, (Bhatt et al., Abstract, Figs. 3(a) - 6, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0019 - 0021 and 0024, Pg. 3 ¶ 0033 and 0044, Pg. 4 ¶ 0047 - 0050 [“we will be considering tasks performed with the hands, or with hands and tools. Examples of domains include… assembling objects in a factory or home”, “The tasks can involve hand washing compliance in hospitals, or assembling products in factories, or use of tools” and “example implementations apply hand tracking and skeleton tracking and deep neural networks to detect and recognize sub-tasks and to assess the skill on each sub-task. Furthermore, the order of the sub-tasks is checked for correctness. Beyond monitoring individual users, our methods can be used for analyzing and improving workflow designs with multiple sub-tasks”]) a system for monitoring sequence of events in construction sites, (Bhatt et al., Abstract, Figs. 3(a) - 8, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0019 - 0024, Pg. 3 ¶ 0041 - 0043, Pg. 4 ¶ 0049 - 0050, Pg. 4 ¶ 0054 - Pg. 5 ¶ 0058) the system comprising: at least one processor (Bhatt et al., Fig. 8, Pg. 1 ¶ 0009, Pg. 2 ¶ 0023, Pg. 3 ¶ 0041 - 0045, Pg. 4 ¶ 0047, Pg. 4 ¶ 0054 - Pg. 5 ¶ 0058) configured to carry out a method for monitoring sequence of events in construction sites, (Bhatt et al., Abstract, Figs. 3(a) - 6, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0019 - 0021 and 0024, Pg. 3 ¶ 0033 and 0044, Pg. 4 ¶ 0047 - 0050) and a method for monitoring sequence of events in construction sites, (Bhatt et al., Abstract, Figs. 3(a) - 6, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0019 - 0021 and 0024, Pg. 3 ¶ 0033 and 0044, Pg. 4 ¶ 0047 - 0050) the method comprising: obtaining a first image captured in a construction site using an image sensor, (Bhatt et al., Figs. 3(a) - 8, Pg. 1 ¶ 0006 - 0009, Pg. 2 ¶ 0022 - 0027, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0046) the first image corresponding to a first point in time; (Bhatt et al., Figs. 3(a) - 7, Pg. 1 ¶ 0006 - 0009, Pg. 2 ¶ 0022 - 0027, Pg. 3 ¶ 0031 - 0032 and 0036, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0046, Pg. 4 ¶ 0049) analyzing the first image to determine whether a first event occurred in the construction site prior to the first point in time; (Bhatt et al., Figs. 3(a) - 7, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0019 - 0025, Pg. 3 ¶ 0031 - 0033 and 0037 - 0044, Pg. 4 ¶ 0046 - 0050 [“Examples of images… for the assembly task as captured by the camera system in FIGS. 4(a) and 4(b) for the sub-tasks of FIGS. 3(a) and 3(b), respectively”, “In the example of FIG. 5(a), images from the camera 501 are input, such as images as shown in FIGS. 2(a) and 2(b), or FIGS. 4(a) and 4(b). At 502, computer vision techniques to analyze body part (e.g., hand) interaction with objects or actions performed therein. At 503, for the particular task event instance, the skill score of each sub-task, the order correctness of the sub-tasks, and the completion of the sub-tasks are determined” and “predict the subtask per frame”]) determining whether a second event occurred in the construction site prior to the first point in time; (Bhatt et al., Abstract, Figs. 5(a) - 6, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 - 0024 and 0027, Pg. 3 ¶ 0032 - 0033, 0041 - 0042 and 0044, Pg. 4 ¶ 0047 - 0052 [“Processor 802 can be configured to provide the evaluation of completion of the task based on detection of completion for the plurality of sub-tasks and order correctness of the sub-tasks by identifying the order correctness from the grouping of sequential ones of the plurality of sub-tasks; identifying completion for each of the plurality of sub-tasks through an application of a computer vision algorithm on corresponding ones of the labeled sequential frames; and computing another skill score for the task to be completed based on the identifying of the order correctness, the completion of the each of the plurality of sub-tasks, and a skill score for the each of the plurality of sub-tasks as illustrated in FIG. 6”]) in response to a determination that the first event occurred in the construction site prior to the first point in time and a determination that the second event did not occur in the construction site prior to the first point in time, providing a first notification; (Bhatt et al., Pg. 1 ¶ 0006, Pg. 2 ¶ 0019 - 0024, Pg. 3 ¶ 0031 - 0033, 0041 - 0042 and 0044, Pg. 4 ¶ 0047 [“alerts can also be raised if a sub-task is not completed, and in cases where sub-task order matters if the sub-tasks are performed out of order” and “Display 804 can also include a set of displays with a central controller that provide feedback to the user executing tasks (e.g., recommended corrected action, indication as to whether completion of subtask was detected or not)”]) and in response to at least one of a determination that the first event did not occur in the construction site prior to the first point in time and a determination that the second event occurred in the construction site prior to the first point in time, forgoing providing the first notification. (Bhatt et al., Pg. 1 ¶ 0006, Pg. 2 ¶ 0019 - 0024, Pg. 3 ¶ 0031 - 0033, 0041 - 0042 and 0044, Pg. 4 ¶ 0047) 

-	With regards to claim 2, Bhatt et al. disclose the non-transitory computer readable medium of claim 1, wherein the method further comprises: obtaining a second image captured in the construction site, (Bhatt et al., Figs. 3(a) - 7, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 - 0027, Pg. 3 ¶ 0037 and 0040 - 0044, Pg. 4 ¶ 0046) the second image corresponding to a second point in time, the first point in time is earlier than the second point in time; (Bhatt et al., Figs. 3(a) - 7, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 - 0027, Pg. 3 ¶ 0037 and 0040 - 0044, Pg. 4 ¶ 0046) analyzing the first image and the second image to determine whether the second event occurred in the construction site between the first point in time and the second point in time; (Bhatt et al., Figs. 5(a) - 7, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0020 - 0025, Pg. 3 ¶ 0031 - 0033, 0037 - 0040 and 0044, Pg. 4 ¶ 0046 - 0049 [“FIG. 5(a) illustrates an example flow diagram for analyzing sub-task instances in real time, in accordance with an example implementation. Task instances performed by individual users are analyzed in real-time with respect to the sub-tasks. In the example of FIG. 5(a), images from the camera 501 are input, such as images as shown in FIGS. 2(a) and 2(b), or FIGS. 4(a) and 4(b). At 502, computer vision techniques to analyze body part (e.g., hand) interaction with objects or actions performed therein. At 503, for the particular task event instance, the skill score of each sub-task, the order correctness of the sub-tasks, and the completion of the sub-tasks are determined” and “identifying the order correctness from the grouping of sequential ones of the plurality of sub-tasks; identifying completion for each of the plurality of sub-tasks through an application of a computer vision algorithm on corresponding ones of the labeled sequential frames; and computing another skill score for the task to be completed based on the identifying of the order correctness, the completion of the each of the plurality of sub-tasks”. Bhatt et al. disclose that they can determine completion of a task based on detection of completion for a plurality of sub-tasks and can also determine if the sub-tasks are performed out of order, i.e. the system of Bhatt et al. can determine whether a second event occurred after a first event.]) and in response to a determination that the second event occurred in the construction site between the first point in time and the second point in time, determining that the second event did not occur in the construction site prior to the first point in time. (Bhatt et al., Figs. 5(a) - 7, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0020 - 0025, Pg. 3 ¶ 0031 - 0033, 0037 - 0040 and 0044, Pg. 4 ¶ 0046 - 0049) 

-	With regards to claim 3, Bhatt et al. disclose the non-transitory computer readable medium of claim 1, wherein the method further comprises analyzing one or more images captured in the construction site before the first point in time to determine whether the second event occurred in the construction site prior to the first point in time. (Bhatt et al., Figs. 5(a) - 7, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0020 - 0025, Pg. 3 ¶ 0031 - 0033, 0037 - 0040 and 0044, Pg. 4 ¶ 0046 - 0049)  

-	With regards to claim 5, Bhatt et al. disclose the non-transitory computer readable medium of claim 1, wherein the first event includes an installation of a first object in a particular area of the construction site. (Bhatt et al., Figs. 3(a) - 6, Pg. 2 ¶ 0019 - 0023 and 0027, Pg. 3 ¶ 0039 - 0041, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0050, Pg. 4 ¶ 0052 [“assembling objects in a factory or home (FIGS. 3(a), 3(b) 4(a), 4(b))”, “Examples of images… for the assembly task as captured by the camera system in FIGS. 4(a) and 4(b) for the sub-tasks of FIGS. 3(a) and 3(b), respectively”, “FIGS. 3(a) and 3(b) illustrate example assembly instructions for a product, which involves multiple steps”, “images from the camera 501 are input, such as images as shown in FIGS. 2(a) and 2(b), or FIGS. 4(a) and 4(b). At 502, computer vision techniques to analyze body part (e.g., hand) interaction with objects or actions performed therein. At 503, for the particular task event instance, the skill score of each sub-task, the order correctness of the sub-tasks, and the completion of the sub-tasks are determined” and “objects associated with the task (e.g. sink, screwdriver, etc.) can be detected in accordance with the desired implementation. Processor 802 is configured to detect, from the camera system, the body part of the user associated with the task to be completed by detecting one or more associated objects with the task, and extracting a frame region around the body part and the one or more associated objects for each frame of the camera system as illustrated in the example of FIGS. 3(a), 3(b), 4(a), and 4(b).” The Examiner asserts that, at least, Figures 3(a) - 4(b) of Bhatt et al. illustrate that at least two of the sub-tasks involved in assembling a product, first and second events, include installation of first and second objects in a particular area of the construction site.]) 

-	With regards to claim 6, Bhatt et al. disclose the non-transitory computer readable medium of claim 5, wherein the second event includes an installation of a second object in the particular area of the construction site. (Bhatt et al., Figs. 3(a) - 6, Pg. 2 ¶ 0019 - 0023 and 0027, Pg. 3 ¶ 0039 - 0041, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0050, Pg. 4 ¶ 0052 [The Examiner asserts that, at least, Figures 3(a) - 4(b) of Bhatt et al. illustrate that at least two of the sub-tasks involved in assembling a product, first and second events, include installation of first and second objects in a particular area of the construction site.])

-	With regards to claim 18, Bhatt et al. disclose the non-transitory computer readable medium of claim 1, wherein the method further comprises identifying a construction error based on the determination that the first event occurred in the construction site prior to the first point in time and the determination that the second event did not occur in the construction site prior to the first point in time, (Bhatt et al., Abstract, Figs. 5(a) - 7, Pg. 1 ¶ 0005 - 0009, Pg. 2 ¶ 0019 - 0025 and 0027, Pg. 3 ¶ 0031 - 0033, 0037 - 0040 and 0044, Pg. 4 ¶ 0046 - 0049) and wherein the first notification includes an indication of the identified construction error. (Bhatt et al., Pg. 1 ¶ 0006, Pg. 2 ¶ 0021 - 0024, Pg. 3 ¶ 0031 - 0033, 0041 - 0042 and 0044, Pg. 4 ¶ 0047 and 0050 - 0053 [“alerts can also be raised if a sub-task is not completed, and in cases where sub-task order matters if the sub-tasks are performed out of order”]) 

Claims 1, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au et al. U.S. Publication No. 2013/0282609 A1.

-	The Examiner notes, with regards to claims 1 - 18, that claims 1 - 18 do not positively recite an interrelationship between the computer implementable instructions and an intended computer system for executing the computer implementable instructions and absent such a positively recited interrelationship the broadest reasonable interpretation of the limitations that the computer implementable instructions are intended to perform encompasses interpretations wherein those limitations are non-functional because the claims do not limit the computer implementable instructions to an embodiment wherein the computer implementable instructions are executed by an intended computer system in order to perform its recited limitations. The Examiner asserts that non-functional limitations are not given patentable weight, see at least MPEP § 2111.05. Therefore, the Examiner suggests amending the claim(s) to positively recite a functional relationship between the computer implementable instructions and an intended computer system for executing the computer implementable instructions in order to give patentable weight to the limitations that the computer implementable instructions are configured to perform. However, in order to expedite prosecution, the Examiner will examine the claim(s) as if each and every limitation has patentable weight. Appropriate

-	With regards to claims 1, 19 and 20, Au et al. disclose a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method (Au et al., Figs. 1, 4 & 6, Pg. 1 ¶ 0007 - 0008, Pg. 3 ¶ 0026, Pg. 10 ¶ 0086 - 0088, Pg. 11 ¶ 0092 - 0095) for monitoring sequence of events in construction sites, (Au et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0004 - 0006, Pg. 2 ¶ 0018 - 0019, 0021 and 0024 - 0025, Pg. 5 ¶ 0044 - 0048, Pg. 6 ¶ 0050 - 0055, Pg. 7 ¶ 0060 - 0063 [Au et al. disclose a monitoring a work area, a construction site, to determine whether a person is detected in a work area, a first event, at a first point in time and if the person detected in the work area if the person is wearing proper personal protective equipment, a second event.]) a system for monitoring sequence of events in construction sites, (Au et al., Abstract, Figs. 1 & 3 - 6, Pg. 1 ¶ 0004 - 0008, Pg. 2 ¶ 0018 - 0019, 0021 and 0024 - 0025, Pg.3 ¶ 0026, Pg. 5 ¶ 0044 - 0048, Pg. 6 ¶ 0050 - 0055, Pg. 7 ¶ 0060 - 0063, Pg. 10 ¶ 0086 - 0088, Pg. 11 ¶ 0091 - 0095) the system comprising: at least one processor (Au et al., Figs. 1, 4 & 6, Pg. 1 ¶ 0007 - 0008, Pg. 3 ¶ 0026, , Pg. 10 ¶ 0086 - 0088, Pg. 11 ¶ 0091 - 0095) configured to carry out a method for monitoring sequence of events in construction sites, (Au et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0004 - 0006, Pg. 2 ¶ 0018 - 0019, 0021 and 0024 - 0025, Pg. 5 ¶ 0044 - 0048, Pg. 6 ¶ 0050 - 0055, Pg. 7 ¶ 0060 - 0063) and a method for monitoring sequence of events in construction sites, (Au et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0004 - 0006, Pg. 2 ¶ 0018 - 0019, 0021 and 0024 - 0025, Pg. 5 ¶ 0044 - 0048, Pg. 6 ¶ 0050 - 0055, Pg. 7 ¶ 0060 - 0063) the method comprising: obtaining a first image captured in a construction site using an image sensor, (Au et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0004 - 0008, Pg. 2 ¶ 0020 - 0021 and 0023 - 0024, Pg. 5 ¶ 0042, Pg. 6 ¶ 0055 - 0056, Pg. 7 ¶ 0060 - 0063, Pg. 9 ¶ 0074) the first image corresponding to a first point in time; (Au et al., Figs. 3 & 5, Pg. 1 ¶ 0007 - 0008, Pg. 2 ¶ 0018 and 0023 - 0024, Pg. 3 ¶ 0029, Pg. 4 ¶ 0038 - Pg. 5 ¶ 0042, Pg. 8 ¶ 0065 and 0070, Pg. 9 ¶ 0074 and 0080, Pg. 10 ¶ 0085 [“the image capture device 110 comprises an electronic device (e.g., a camera or other image capturing device) used to capture an image of an individual triggering the trigger device 120” and “a trigger signal may be generated when a person is within the field of view of the image capture device 110”]) analyzing the first image to determine whether a first event occurred in the construction site prior to the first point in time; (Au et al., Abstract, Figs. 3 & 5, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0029, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0044 [“a trigger signal may be generated when a person is within the field of view of the image capture device 110” and “trigger signal may result in a set of n images stored in the circular buffer being retrieved from the image storage 142 for processing. For example, the images captured while the person approaches and activates the trigger device 120 may be used for processing”]) determining whether a second event occurred in the construction site prior to the first point in time; (Au et al., Abstract, Figs. 3 & 5, Pg. 1 ¶ 0006 - 0008, Pg. 2 ¶ 0025 - Pg. 3 ¶ 0029, Pg. 3 ¶ 0031, Pg. 4 ¶ 0040, Pg. 5 ¶ 0043 - 0049, Pg. 6 ¶ 0054 [“At step 316, a decision is made to determine if the identified PPE is being properly worn”]) in response to a determination that the first event occurred in the construction site prior to the first point in time and a determination that the second event did not occur in the construction site prior to the first point in time, providing a first notification; (Au et al., Figs. 3 & 5, Pg. 2 ¶ 0018 and 0023 - 0025, Pg. 4 ¶ 0037 - 0040, Pg. 5 ¶ 0047, Pg. 6 ¶ 0051 - 0053, Pg. 8 ¶ 0071, Pg. 10 ¶ 0083 - 0084 [It situations wherein a person is detected in a work area, a first event occurred, and it is determined that the detected person is not wearing PPE, a second event did not occur, Au et al. disclose outputting a notification.]) and in response to at least one of a determination that the first event did not occur in the construction site prior to the first point in time and a determination that the second event occurred in the construction site prior to the first point in time, forgoing providing the first notification. (Au et al., Figs. 3 & 5, Pg. 4 ¶ 0038 - 0040, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0051 - 0054, Pg. 9 ¶ 0081 - Pg. 10 ¶ 0084) 

-	With regards to claim 17, Au et al. disclose the non-transitory computer readable medium of claim 1, wherein the method further comprises identifying a safety issue related to a prospective event in the construction site based on the determination that the first event occurred in the construction site prior to the first point in time and the determination that the second event did not occur in the construction site prior to the first point in time, (Au et al., Figs. 3 & 5, Pg. 1 ¶ 0004 - 0008, Pg. 2 ¶ 0018 - 0019, 0021 - 0022 and 0025, Pg. 4 ¶ 0038 - 0040, Pg. 5 ¶ 0047 - Pg. 6 ¶ 0054, Pg. 9 ¶ 0080 - Pg. 10 ¶ 0084) and wherein the first notification includes an indication of the identified safety issue. (Au et al., Figs. 3 & 5, Pg. 4 ¶ 0038 - 0040, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0051 - 0054, Pg. 9 ¶ 0081 - Pg. 10 ¶ 0084) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. U.S. Publication No. 2020/0167715 A1 as applied to claims 1, 5 and 6, and further in view of Hesam Hamledari, Brenda McCabe, Shakiba Davari, “Automated computer vision-based detection of components of under-construction indoor partitions”, Automation in Construction, Vol. 74, Feb. 2017, pages 78 - 94, herein referred to as “Hamledari et al.”.

-	With regards to claim 4, Bhatt et al. disclose the non-transitory computer readable medium of claim 1, wherein the method further comprises: analyzing the first image to attempt to detect an object of a selected object type in a particular area of the construction site. (Bhatt et al., Figs. 5(a) - 7, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0019 - 0023 and 0027, Pg. 3 ¶ 0040 - 0041, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0046, Pg. 4 ¶ 0049) Bhatt et al. fail to disclose explicitly in response to a successful detection of an object of the selected type in the particular area of the construction site, determining that the first event occurred in the construction site prior to the first point in time; and in response to a failure to detect an object of the selected type in the particular area of the construction site, determining that the first event did not occur in the construction site prior to the first point in time. Pertaining to analogous art, Hamledari et al. disclose analyzing the first image to attempt to detect an object of a selected object type in a particular area of the construction site; (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 4, Pg. 79 § 3 - Pg. 80 § 3.2 ¶ 1, Pg. 80 Fig. 1, Pg. 81 § 3.3 ¶ 1, Pg. 82 § 3.4 ¶ 1, Pg. 84 § 3.5 ¶ 1 - 4, Pg. 86 § 4.2, Pg. 88 § 5 - Pg. 89 First Full Paragraph) in response to a successful detection of an object of the selected type in the particular area of the construction site, determining that the first event occurred in the construction site prior to the first point in time; (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 01 - 4, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1 [“input images are passed through the system without a priori information as to the existing objects in the scenes. The components are visually detected, and the image is classified into one of the five possible states corresponding to framing (A), insulation (B), installed drywall (C), plastered drywall (D), and painted partition (E).” The Examiner asserts that, for example, if the system of Hamledari et al. detect insulation in the first image then they can conclude that framing is completed, a first event occurred.]) and in response to a failure to detect an object of the selected type in the particular area of the construction site, determining that the first event did not occur in the construction site prior to the first point in time. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 01 - 4, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1 [The Examiner asserts that, for example, if the system of Hamledari et al. do not detect insulation in the first image then they can conclude that the framing has not been completed, a first event did not occur.]) Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to enhance the base device of Bhatt et al. with the well-known and applicable technique Hamledari et al. applied to a similar device. Determining whether or not an event occurred in response to the successful or unsuccessful detection of an object, as taught by Hamledari et al., would enhance the base device of Bhatt et al. by improving its ability to accurately identify whether or not a task has been performed and if it was completed in the proper order. Furthermore, this modification would have been prompted by the teachings and suggestions of Bhatt et al. that objects associated with tasks can be detected in accordance with the desired implementation of their system, see at least page 4 paragraph 0049 of Bhatt et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the determination as to whether or not an event occurred prior to a particular point in time would be dependent upon the successful or unsuccessful detection of an object in an image so as to improve the ability of the base device to automatically monitor a worker’s performance during their completion of tasks. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. to obtain the invention as specified in claim 4.

-	With regards to claim 7, Bhatt et al. disclose the non-transitory computer readable medium of claim 6. Bhatt et al. fail to disclose explicitly wherein the second object comprises at least one of a gas pipe and an electrical wire. Pertaining to analogous art, Hamledari et al. disclose wherein the second object comprises at least one of a gas pipe and an electrical wire. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 1 - 4, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pg. 84 § 3.5, Pg. 86 Figs. 11 & 12, Pg. 92 Figs. 19 & 20 [“computer vision-based method for automated detection of components of indoor under-construction partitions using 2D digital images. The method introduces four vision-based modules that automatically detect studs, insulation, electrical outlets, and different states of drywall sheets” and “detect the electrical boxes cut in drywall”. The Examiner asserts that electrical outlets and boxes comprise an electrical wire.]) Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the installation of at least one of a gas pipe and an electrical wire event of Hamledari et al. The installation of at least one of a gas pipe and an electrical wire event of Hamledari et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether an installation of at least one of a gas pipe and an electrical wire event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include an installation of at least one of a gas pipe and an electrical wire event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an installation of at least one of a gas pipe and an electrical wire event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the second event includes installation of at least one of a gas pipe and an electrical wire is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. to obtain the invention as specified in claim 7. 

-	With regards to claim 8, Bhatt et al. disclose the non-transitory computer readable medium of claim 5. Bhatt et al. fail to disclose explicitly wherein the first object comprises a water pipe. Pertaining to analogous art, Hamledari et al. disclose wherein the first object comprises a component of an under-construction partition. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 1 - 4, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pg. 81 § 3.3 ¶ 1 - 2, Pg. 82 Fig. 4, Pg. 83 Fig. 5, Pg. 84 § 3.5, Pg. 86 Figs. 11 & 12, Pg. 92 Figs. 19 & 20) Hamledari et al. fail to disclose explicitly wherein the first object comprises a water pipe. However, the Examiner takes official notice of the fact that it is notoriously well-known in the art that different construction sites, such as different under-construction indoor partitions, have different components that are to be installed, such as water pipes for plumbing. Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the installation of a component of an under-construction partition event of Hamledari et al. The installation of a component of an under-construction partition event of Hamledari et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether an installation of a component of an under-construction partition event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include an installation of a component of an under-construction partition event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an installation of a component of an under-construction partition event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bhatt et al. in view of Hamledari et al. to include a water pipe as the component to be installed. This modification would have been prompted in order to substitute the component of an under-construction partition of Hamledari et al. for the well-known fact that plumbing components, such as water pipes, are commonly encountered components installed in interior partitions. A well-known water pipe could be substituted in place of the component of an under-construction partition of Hamledari et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the combined base device would determine whether an installation of a water pipe event occurred during completion of a task and if it occurred in the correct sequence.  Furthermore, this modification would enhance the combined base device by enabling it to be utilized for evaluating a wider range of tasks that include installation of water pipes as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an installation of a water pipe event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the first object is a water pipe is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. and the well-known fact that plumbing components, such as water pipes, are commonly encountered components installed in interior partitions to obtain the invention as specified in claim 8. 

-	With regards to claim 15, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes an installation of an underground duct and the first event includes backfilling. Pertaining to analogous art, Hamledari et al. disclose wherein the second event includes an installation of a component of an under-construction partition (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 1 - 4, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pg. 81 § 3.3 ¶ 1 - 2, Pg. 82 Fig. 4, Pg. 83 Fig. 5, Pg. 84 § 3.5, Pg. 86 Figs. 11 & 12, Pg. 92 Figs. 19 & 20) and the first event includes enclosing the under-construction partition. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pgs. 82 - 84 § 3.1, Pg. 84 Fig. 8, Pg. 85 Figs. 9 & 10) Hamledari et al. fail to disclose explicitly wherein the second event includes an installation of an underground duct and the first event includes backfilling. However, the Examiner takes official notice of the fact that it is notoriously well-known in the art that different construction sites include different tasks to be completed in sequence, such as the installation of underground ducts and backfilling tasks. Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute sub-tasks of Bhatt et al. for the installation of a component of an under-construction partition and the enclosing the under-construction partition events of Hamledari et al. The installation of a component of an under-construction partition and the enclosing the under-construction partition events of Hamledari et al. could be substituted in place of two of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether installation of a component of an under-construction partition and the enclosing the under-construction partition events occurred during completion of a task and if they occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include installation of a component of an under-construction partition and the enclosing the under-construction partition events as sub-tasks thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that installation of a component of an under-construction partition and the enclosing the under-construction partition events would be included as sub-tasks that are to be evaluated during the monitoring of a task by workers. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bhatt et al. in view of Hamledari et al. to include an underground duct as the component to be installed and backfilling as another task to be performed. This modification would have been prompted in order to substitute the installation of a component of an under-construction partition and the enclosing the under-construction partition events of Hamledari et al. for the well-known fact that installation of underground ducts and backfilling are commonly encountered tasks on numerous construction sites. A well-known underground duct and backfilling could be substituted in place of the component of an under-construction partition and the enclosing the under-construction partition event of Hamledari et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the combined base device would determine whether an installation of an underground duct and backfilling events occurred during completion of a task and if they occurred in the correct sequence. Furthermore, this modification would enhance the combined base device by enabling it to be utilized for evaluating a wider range of tasks that include installation of underground ducts and backfilling as sub-tasks thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that installation of an underground duct and backfilling events would be included as sub-tasks that are to be evaluated during the monitoring of a task by workers. Further that the second event includes an installation of an underground duct and that the first event includes backfilling merely recitations of non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. and the well-known fact that different construction sites include different tasks to be completed in sequence, such as the installation of underground ducts and backfilling tasks to obtain the invention as specified in claim 15. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. U.S. Publication No. 2020/0167715 A1 as applied to claim 1 above, and further in view of Morkos et al. U.S. Publication No. 2019/0205484 A1.

-	With regards to claim 9, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes drying of a particular material in a selected area of the construction site. Pertaining to analogous art, Morkos et al. disclose wherein the second event includes drying of a particular material in a selected area of the construction site. (Morkos et al., Fig. 7, Pg. 1 ¶ 0005, Pg. 7 ¶ 0063, Pg. 8 ¶ 0072 - Pg. 9 ¶ 0076, Pg. 9 ¶ 0079, Pg. 11 ¶ 0089) Bhatt et al. and Morkos et al. are combinable because they are both directed towards methods and systems aimed at helping ensure appropriate completion and compliance of various tasks during construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Morkos et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the drying of a particular material event of Morkos et al. The drying of a particular material event of Morkos et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether a drying of a particular material event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include a drying of a particular material event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a drying of a particular material event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the second event includes drying of a particular material in a selected area of the construction site is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. Therefore, it would have been obvious to combine Bhatt et al. with Morkos et al. to obtain the invention as specified in claim 9. 

-	With regards to claim 16, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes placement of reinforcement steel and the first event includes placing of concrete. Pertaining to analogous art, Morkos et al. disclose wherein the second event includes placement of reinforcement steel (Morkos et al., Fig. 7, Pg. 1 ¶ 0005, Pg. 3 ¶ 0037, Pg. 7 ¶ 0063, Pg. 9 ¶ 0079) and the first event includes placing of concrete. (Morkos et al., Fig. 7, Pg. 1 ¶ 0005, Pg. 3 ¶ 0037, Pg. 7 ¶ 0063, Pg. 8 ¶ 0072 - Pg. 9 ¶ 0076, Pg. 9 ¶ 0079, Pg. 11 ¶ 0089) Bhatt et al. and Morkos et al. are combinable because they are both directed towards methods and systems aimed at helping ensure appropriate completion and compliance of various tasks during construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Morkos et al. This modification would have been prompted in order to substitute sub-tasks of Bhatt et al. for the placement of reinforcement steel and concrete events of Morkos et al. The placement of reinforcement steel and concrete events of Morkos et al. could be substituted in place of sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether placement of reinforcement steel and concrete events occurred during completion of a task and if they occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include a drying of a particular material event placement of reinforcement steel and concrete events as sub-tasks thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that placement of reinforcement steel and concrete events would be included as sub-tasks that are to be evaluated during the monitoring of a task by workers. Further that the second event includes placement of reinforcement steel and that the first event includes placing of concrete are merely recitations of non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. Therefore, it would have been obvious to combine Bhatt et al. with Morkos et al. to obtain the invention as specified in claim 16. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. U.S. Publication No. 2020/0167715 A1 as applied to claim 1 above, and further in view of Mori U.S. Publication No. 2001/0027407 A1.

-	With regards to claim 10, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes an inspection event. Pertaining to analogous art, Mori discloses wherein the second event includes an inspection event. (Mori, Fig. 2, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0035, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0051, Pg. 5 ¶ 0053 - 0054 and 0057) Bhatt et al. and Mori are combinable because they are both directed towards methods and systems for monitoring task completion by workers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Mori. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the inspection event of Mori. The inspection event of Mori could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether an inspection event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include inspection events as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inspection event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Therefore, it would have been obvious to combine Bhatt et al. with Mori to obtain the invention as specified in claim 10. 

Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. U.S. Publication No. 2020/0167715 A1 as applied to claim 1 above, and further in view of Hesam Hamledari, Brenda McCabe, Shakiba Davari, “Automated computer vision-based detection of components of under-construction indoor partitions”, Automation in Construction, Vol. 74, Feb. 2017, pages 78 - 94, herein referred to as “Hamledari et al.”, in view of Mori U.S. Publication No. 2001/0027407 A1.

-	With regards to claim 11, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes a rough-in inspection and the first event includes closing of at least one of a wall and a ceiling with one or more wallboards. Pertaining to analogous art, Hamledari et al. disclose wherein the first event includes closing of at least one of a wall and a ceiling with one or more wallboards. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pgs. 82 - 84 § 3.1, Pg. 84 Fig. 8, Pg. 85 Figs. 9 & 10) Hamledari et al. fail to disclose explicitly wherein the second event includes a rough-in inspection. Pertaining to analogous art, Mori discloses wherein the second event includes a rough-in inspection. (Mori, Fig. 2, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0035, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0051, Pg. 5 ¶ 0053 - 0054 and 0057) Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the closing of at least one of a wall and a ceiling with one or more wallboards event of Hamledari et al. The closing of at least one of a wall and a ceiling with one or more wallboards event of Hamledari et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether a closing of at least one of a wall and a ceiling with one or more wallboards event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include a closing of at least one of a wall and a ceiling with one or more wallboards event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a closing of at least one of a wall and a ceiling with one or more wallboards event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the first event includes closing of at least one of a wall and a ceiling with one or more wallboards is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. In addition, Bhatt et al. in view of Hamledari et al. and Mori are combinable because they are all directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bhatt et al. in view of Hamledari et al. with the teachings of Mori. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the inspection event of Mori. The inspection event of Mori could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the combined base device would determine whether an inspection event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the combined base device by enabling it to be utilized for evaluating a wider range of tasks that include inspection events as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inspection event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. and Mori to obtain the invention as specified in claim 11. 

-	With regards to claim 12, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes an inspection of plumbing systems and the first event includes installation of a particular fixture. Pertaining to analogous art, Hamledari et al. disclose wherein the first event includes installation of a particular fixture. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1 ¶ 1 - 4, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pg. 84 § 3.5, Pg. 86 Figs. 11 & 12, Pg. 92 Figs. 19 & 20) Hamledari et al. fail to disclose explicitly wherein the second event includes an inspection of plumbing systems. Pertaining to analogous art, Mori discloses wherein the second event includes an inspection of plumbing systems. (Mori, Fig. 2, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0035, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0051, Pg. 5 ¶ 0053 - 0054 and 0057) Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the installation of a particular fixture event of Hamledari et al. The installation of a particular fixture event of Hamledari et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether an installation of a particular fixture event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include an installation of a particular fixture event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an installation of a particular fixture event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the first event includes installation of a particular fixture is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. In addition, Bhatt et al. in view of Hamledari et al. and Mori are combinable because they are all directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bhatt et al. in view of Hamledari et al. with the teachings of Mori. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the inspection of plumbing systems event of Mori. The inspection of plumbing systems event of Mori could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the combined base device would determine whether an inspection of plumbing systems event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the combined base device by enabling it to be utilized for evaluating a wider range of tasks that include inspection of plumbing systems events as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inspection of plumbing systems event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. and Mori to obtain the invention as specified in claim 12.

-	With regards to claim 13, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes a moisture barrier inspection and the first event includes an installation of an exterior finishing material. Pertaining to analogous art, Hamledari et al. disclose wherein the first event includes an installation of an exterior finishing material. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pgs. 82 - 84 § 3.1, Pg. 84 Fig. 8, Pg. 85 Figs. 9 & 10) Hamledari et al. fail to disclose explicitly wherein the second event includes a moisture barrier inspection. Pertaining to analogous art, Mori discloses wherein the second event includes a moisture barrier inspection. (Mori, Fig. 2, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0035, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0051, Pg. 5 ¶ 0053 - 0054 and 0057) Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the installation of an exterior finishing material event of Hamledari et al. The installation of an exterior finishing material event of Hamledari et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether an installation of an exterior finishing material event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include an installation of an exterior finishing material event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an installation of an exterior finishing material event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the first event includes an installation of an exterior finishing material is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. In addition, Bhatt et al. in view of Hamledari et al. and Mori are combinable because they are all directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bhatt et al. in view of Hamledari et al. with the teachings of Mori. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the inspection event of Mori. The inspection event of Mori could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the combined base device would determine whether an inspection event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the combined base device by enabling it to be utilized for evaluating a wider range of tasks that include inspection events as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inspection event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. and Mori to obtain the invention as specified in claim 13. 

-	With regards to claim 14, Bhatt et al. disclose the non-transitory computer readable medium of claim 1. Bhatt et al. fail to disclose explicitly wherein the second event includes an insulation inspection and the first event includes covering insulation. Pertaining to analogous art, Hamledari et al. disclose wherein the first event includes covering insulation. (Hamledari et al., Pg. 78 Abstract, Pg. 78 § 1, Pg. 79 § 3 - Pg. 80 § 3.1, Pg. 80 Fig. 1, Pgs. 82 - 84 § 3.1, Pg. 84 Fig. 8, Pg. 85 Figs. 9 & 10) Hamledari et al. fail to disclose explicitly wherein the second event includes an insulation inspection Pertaining to analogous art, Mori discloses wherein the second event includes an insulation inspection. (Mori, Fig. 2, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0035, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0051, Pg. 5 ¶ 0053 - 0054 and 0057)  Bhatt et al. and Hamledari et al. are combinable because they are both directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatt et al. with the teachings of Hamledari et al. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the covering insulation event of Hamledari et al. The covering insulation event of Hamledari et al. could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the system of Bhatt et al. would determine whether a covering insulation event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the base device of Bhatt et al. by enabling it to be utilized for evaluating a wider range of tasks that include a covering insulation event as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a covering insulation event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Further that the first event includes covering insulation is merely a recitation of non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106. In addition, Bhatt et al. in view of Hamledari et al. and Mori are combinable because they are all directed towards methods and systems aimed at helping to monitor a worker’s progress on completing various tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bhatt et al. in view of Hamledari et al. with the teachings of Mori. This modification would have been prompted in order to substitute a sub-task of Bhatt et al. for the inspection event of Mori. The inspection event of Mori could be substituted in place of one of the sub-tasks of Bhatt et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the combined base device would determine whether an inspection event occurred during completion of a task and if it occurred in the correct sequence. Furthermore, this modification would enhance the combined base device by enabling it to be utilized for evaluating a wider range of tasks that include inspection events as a sub-task thereby increasing its usefulness and appeal to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inspection event would be included as a sub-task that is to be evaluated during the monitoring of a task by workers. Therefore, it would have been obvious to combine Bhatt et al. with Hamledari et al. and Mori to obtain the invention as specified in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benesh et al. U.S. Publication No. 2019/0138667 A1; which is directed towards systems and methods for managing a construction projection, wherein mismatches between captured images and planned data are identified to allow for early detection of construction related issues.
Davies et al. U.S. Publication No. 2019/0303512 A1; which is directed towards systems and methods for obtaining an electronic model of structure to be constructed, wherein an optimized ordering of construction tasks is determined based on the electronic model and wherein construction progress is monitored by tracking completion of the construction tasks. 
Klein et al. U.S. Publication No. 2020/0386882 A1; which is directed towards a system and method for providing remote tracking of progress at construction sites, wherein satellite imaging data and radio frequency scans from UAVs are utilized to track progress at construction sites.
Sanders U.S. Publication No. 2017/0097227 A1; which is directed towards a construction site monitoring system, wherein 3D scanning data is utilized to monitor the construction site to spot errors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667